Citation Nr: 1107652	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-40 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Service connection for neuropathy of the upper extremities, 
to include as due to herbicide exposure and as due to service-
connected diabetes mellitus.

2.  Service connection for neuropathy of the lower extremities, 
to include as due to herbicide exposure and as due to service-
connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to April 1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), that denied service 
connection for peripheral neuropathy of the upper and lower 
extremities.  In September 2010 the Veteran testified before the 
undersigned Veterans Law Judge.  At the hearing the Veteran's 
motion to hold the record open an additional 30 days to allow him 
to submit additional evidence in support of his appeal was 
granted.  Since that time, however, he has submitted no 
additional information or evidence for consideration.

The Veteran has a current diagnosis of coronary artery disease.  
The Board notes that effective August 31, 2010, VA amended 38 
C.F.R. § 3.309(e) to add ischemic heart disease, to include 
coronary artery disease, to the list of diseases associated with 
exposure to certain herbicide agents.  The intended effect of 
this amendment is to establish presumptive service connection for 
these diseases based on herbicide exposure.  Nonetheless, the 
Board does not have jurisdiction in the present matter over the 
issue of readjudication for the claim of service connection for 
coronary artery disease.  75 F.R. 53202 (August 31, 2010); 38 
C.F.R. § 3.816; Nehmer v. Veterans Administration of the Gov't of 
the United States, 284 F. 3d 1158 (9th Cir. 2002).  Therefore, 
the Veteran is advised to contact the RO for additional 
information.  

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C. 



REMAND

Additional development is needed prior to further disposition of 
the claims.

The Veteran claims entitlement to service connection for 
peripheral neuropathy of the upper and lower extremities as due 
to Agent Orange exposure and as secondary to the service-
connected diabetes mellitus.

At the September 2009 Board hearing, the Veteran testified that 
he planned to submit additional medical records and treatment 
reports from his VA primary care physician at the Murfreesboro 
VAMC, who reportedly had scheduled the Veteran for additional 
testing to determine whether the Veteran had neuropathy of the 
upper and lower extremities.  The Veteran has not submitted any 
additional clinical evidence since that time.  Nevertheless, the 
Board finds that since the Veteran has put VA on notice of 
additional VA medical records dated after July 2008 that may 
contain information pertinent to his claims, those records are 
relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2010); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

The evidence shows that the Veteran served in the Republic of 
Vietnam during the Vietnam War and thus he is presumed to have 
been exposed to herbicides during military service.  38 C.F.R. § 
3.307(a)(6)(iii) (2010).  However, the evidence of record does 
not show that the Veteran had peripheral neuropathy within one 
year following his last presumed exposure to herbicides such that 
presumptive service connection can be established.  38 C.F.R. §§ 
3.307, 3.309 (2010).  Nevertheless, the Veteran is not precluded 
from establishing service connection on a secondary or direct 
basis.

Private treatment records after 2007 show complaints of pain and 
numbness in the upper and lower extremities.  An April 2007 
medical report contained an assessment of neuropathy and 
medication was prescribed.  It was noted that a recent EMG study 
was suggestive of left lumbar radiculopathy.  In February 2008, 
the Veteran's feet were negative for ulcers or any other diabetic 
complications.  The Veteran was afforded a VA diabetic mellitus 
examination in November 2008.  The examiner found no symptoms of 
peripheral neuropathy related to diabetes.  However, it does not 
appear that any diagnostic studies such as electromyogram or 
nerve conduction velocity were conducted to confirm a diagnosis 
of peripheral neuropathy.  

In light of the conflicting results of the November 2008 VA 
examination, which indicated that the Veteran did not meet the 
diagnostic criteria for peripheral neuropathy, and the private 
treating provider's assessment of neuropathy, and the Veteran's 
testimony of subsequent complaints of numbness and tingling in 
his fingers and toes, which were not reported at the time of his 
prior VA examination, it remains unclear to the Board whether the 
Veteran currently suffers from peripheral neuropathy of the upper 
and lower extremities, and, if so, whether that condition was 
caused or aggravated by his service-connected diabetes mellitus 
or is otherwise related to service.  For those reasons, the Board 
finds that another VA examination and opinion addressing the 
Veteran's complaints of numbness and tingling in his fingers and 
toes are warranted to fully and fairly assess the merits of his 
claims.  38 U.S.C.A. § 5103A(d) (West 2002);  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file 
all medical records from the Nashville VAMC 
and the Murfreesboro VAMC dated from July 
2008 to the present.  All attempts to secure 
those records should be documented in the 
claims folder.

2.  After the above development has been 
completed, schedule the Veteran for a VA 
examination with an appropriate specialist to 
ascertain the nature and etiology of his 
complaints of numbness and tingling in the 
upper and lower extremities.  The claims 
folder should be reviewed by the examiner, 
and the examination report should note that 
review.  The examiner should provide a 
rationale for all opinion and reconcile the 
opinions with all pertinent evidence of 
record, including the April 2007 and June 
2007 private treating provider's assessment 
of neuropathy, the November 2008 VA diabetic 
mellitus examination wherein the examiner 
found no symptoms of peripheral neuropathy 
related to diabetes mellitus, and the 
Veteran's September 2009 Board testimony 
regarding his current symptoms in his upper 
and lower extremities.  Specifically, the VA 
examiner should address the following:

a) Provide a diagnosis of all disabilities 
of the upper and lower extremities, to 
specifically include stating whether a 
diagnosis of peripheral neuropathy is 
warranted.  Any tests, including 
electromyogram and nerve conduction studies, 
deemed necessary should be performed.

b) State whether it is as likely as not (50 
percent probability or greater) that the 
Veteran's complaints of numbness and 
tingling in the fingers and toes were caused 
or aggravated during his period of service 
or are otherwise related to any incident of 
service, including exposure to herbicides.  
The examiner must consider the Veteran's lay 
statements regarding the incurrence of any 
claimed disorders and the continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).

c) State whether it is at least as likely as 
not (50 percent probability or greater) that 
the Veteran's complaints of numbness, and 
tingling in the fingers and toes were caused 
or aggravated by his service-connected 
diabetes mellitus. 

3.  Then, readjudicate the claims.  If any 
action remains adverse to the Veteran, issue 
a supplemental statement of the case and 
allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


